Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 18-37 received on 5/26/2021 have been examined, of which claims 18 and 28 are independent.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23-26, 33-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 23-26, 33-36 recite: “number of symbols of the consecutive symbols is large or small”; “less symbols are used for a demodulation reference signal (DMRS)” “the number of symbols of the consecutive symbols is smaller”; “the number of symbols of the consecutive symbols is relatively small”. The meets and bounds of relative terms of number of symbols being less, large, small, smaller, relatively small – for claim interpretation are unclear. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 18-20, 23-30 and 33-37 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Khoryaev et al. (US 2020/0275458). 

 Regarding claim 18, Khoryaev teaches a communication apparatus (user equipment UE 102, fig 1-3; abstract: UE selecting short TTI for v2v sidelink transmission), comprising; 
circuitry (processor 202, fig 2), which, in operation, determines consecutive symbols used for a sidelink communication within a slot (fig 8, Para 102: at operation 815, the UE 102 selects a short transmission time interval (TTI) for V2X sidelink transmission by UE; fig 14-17 show consecutive symbols as short TTI for sidelink transmissions and fig 18-19 show frequency multiplexing of control and shared channels); and 
a transmitter (communication interface device 220 coupled to antenna 230, fig 2, para 55), which, in operation, transmits a physical sidelink shared channel (PSSCH) in the consecutive symbols within the slot (Para 113-117: at operation 830, the UE 102 transmits a short PSSCH (sPSSCH), the UE 102 transmits the sPSSCH in the selected short TTI); 
wherein a number of symbols of the consecutive symbols is less than a number of symbols within the slot (fig 12-17 show different patterns for s-TTI, where fig 14-17 show alignment with legacy subframe of 14 symbols and s-TTI occupies 3-7 symbols; Para 139: s-TTI is less than 1ms; para 169: s-TTI pattern includes ranges of symbols from 1 to 7; fig 6 shows radio frame of 10ms, which is divided into 20 slots of 0.5ms (para 82) and fig 9 shows s-TTI as fourth of 1ms, which is less than slot timing, further, fig. 15-17 showing s-TTI patterns less than 7 symbols are number less than number of symbols within slot).

Regarding claim 28, Khoryaev teaches a communication method (abstract: UE and method for selecting short TTI for v2v sidelink transmission), comprising; 
determining consecutive symbols used for a sidelink communication within a slot (fig 8, Para 102: at operation 815, the UE 102 selects a short transmission time interval (TTI) for V2X sidelink transmission by UE; fig 14-17 show consecutive symbols as short TTI for sidelink transmissions and fig 18-19 show frequency multiplexing of control and shared channels); and 
transmitting a physical sidelink shared channel (PSSCH) in the consecutive symbols within the slot (Para 113-117: at operation 830, the UE 102 transmits a short PSSCH (sPSSCH), the UE 102 transmits the sPSSCH in the selected short TTI; fig 14-17); 
wherein a number of symbols of the consecutive symbols is less than a number of symbols within the slot (fig 12-17 show different patterns for s-TTI, where fig 14-17 show alignment with legacy subframe of 14 symbols and s-TTI occupies 3-7 symbols; Para 139: s-TTI is less than 1ms; para 169: s-TTI pattern includes ranges of symbols from 1 to 7; fig 6 shows radio frame of 10ms, which is divided into 20 slots of 0.5ms (para 82) and fig 9 shows s-TTI as fourth of 1ms, which is less than slot timing, further, fig. 15-17 showing s-TTI patterns less than 7 symbols are number less than number of symbols within slot).

 Regarding claim 19 and 29, Khoryaev further teaches wherein a symbol next to a last symbol of the consecutive symbols is a guard period (as shown in fig 15, last symbol next to consecutive sTTI symbols of 6 or 3 symbols in 1510-1560 has gap period).

Regarding claim 20 and 30, Khoryaev further teaches wherein the number of symbols of the consecutive symbols is more than one symbol (as shown in fig 15, number of consecutive sTTI symbols are 6 or 3 symbols in 1510-1560, which is more than one).

Regarding claim 23 and 33, Khoryaev further teaches wherein a first symbol of the slot is not used for a demodulation reference signal (DMRS) irrespective of whether the number of symbols of the consecutive symbols is large or small (in fig 15, each configuration of 1510-1560 includes sTTI of 6 symbols or 3 symbols, and each pattern includes first symbol as PSSCH or for AGC settling, and the DMRS is used for second or third symbol, but not first).

Regarding claim 24 and 34, Khoryaev further teaches wherein less symbols are used for a demodulation reference signal (DMRS) in case the number of symbols of the consecutive symbols is smaller (as shown in fig 15, in 1510 s-TTI configuration, 6 symbol pattern uses 2 DMRS, while in 1540-1560 s-TTI configuration for 3 symbol pattern uses 1 DMRS symbol).

Regarding claim 25 and 35, Khoryaev further teaches wherein a second symbol of the slot is used for the DMRS in a case the number of symbols of the consecutive symbols is smaller (as shown in fig 15, in 1540-1560 s-TTI configuration for 3 symbol pattern uses 1 DMRS symbol, which is the second symbol in the pattern).

 Regarding claim 26 and 36, Khoryaev further teaches wherein a second symbol of the slot is used for a demodulation reference signal (DMRS) in a case the number of symbols of the consecutive symbols is relatively small (as shown in fig 15, in 1540-1560 s-TTI configuration for 3 symbol pattern uses 1 DMRS symbol, which is the second symbol in the pattern; 3 symbol pattern is relatively small to 6 symbol pattern of 1510).

 Regarding claim 27 and 37, Khoryaev further teaches wherein the number of symbols of the consecutive symbols is selected from a plurality of numbers of symbols (fig 8, step 815; para 102: the UE 102 may select the short TTI from a plurality of short TTIs (including but not limited to a plurality of candidate TTIs); also, fig 14-17 shows plurality of number of symbols (14) within the subframe, while s-TTI is shown as of 3, 4, 6 or 7 symbols).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 21-22 and 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over Khoryaev et al. (US 2020/0275458) in view of Lee et al. (WO 2018174688, attached is the machine translation and publication) 

 Regarding claim 21 and 31, Khoryaev teaches the limitations of parent claim. 

Khoryaev fails to teach, but Lee teaches wherein the number of symbols of the consecutive symbols is more than a number of consecutive symbols used for a transmission of a physical sidelink control channel (PSCCH) within the slot (fig 5b: S-PSCCH_L < S-PSSCH_L. That is, in the time domain, the number of symbols constituting the S-TTI based PSSCH is larger than the number of symbols constituting the S-TTI based PSCCH). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine V2X sidelink communication using s-TTI selection as taught by Khoryaev with controlling number of symbols for PSCCH and PSSCH in s-TTI as taught by Lee for the benefit of efficient transmission power control in V2X as taught by Lee in page 6 (of the translation).

 Regarding claim 22 and 32, Khoryaev further teaches wherein the PSSCH and the PSCCH are assigned in a frequency division multiplexing (FDM) manner (para 149:  Referring to FIG. 9, in the example scenario 900, the sPSCCH transmission 920 may be multiplexed with the sPSSCH transmission 925 in the frequency domain, during the S-TTI 910).

Furthermore, Lee also teaches in the fig 5b and 6, that PSCCH and PSSCH use different carriers for same s-TTI, which is in frequency division multiplexing manner. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine V2X sidelink communication using s-TTI selection as taught by Khoryaev with controlling number of symbols for PSCCH and PSSCH in s-TTI as taught by Lee for the benefit of efficient transmission power control in V2X as taught by Lee in page 6 (of the translation).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
He et a. (US 20200029340) Fig. 21 – FDM of PSCCH, PSSCH and less number of symbols for control channel compared to shared channel 
Guo (US 20200022089): fig. 23 - FDM of PSCCH, PSSCH and less number of symbols for control channel compared to shared channel in short TTI 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RINA C PANCHOLI whose telephone number is (571)272-2679.  The examiner can normally be reached on M-F 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RINA C PANCHOLI/Primary Examiner, Art Unit 2477                                                                                                                                                                                                        6/4/2022